NOTE: This order is nonprecedential
N United States Court of AppeaIs
for the FederaI Circuit
DEBRA BECWAR,
Petitioner,
V.
DEPARTMENT OF LABOR,
Responclent.
2011-3123 _
Petition for review of the Merit Systems Pr0tection
Board in case no. CH4324080727-I-2.
ON MOTION
ORDER
Debra Becwar moves to file an amended initial brief
for the limited purpose of conforming the citations to the
record therein to citations in the appendix, and for an
extension of ti1ne, until February 20, 2012, to file her
reply brief`.
Debra BecWar submits a letter (treated as a motion)
to withdraw the motion for an extension of time to file her
reply brief

BECWAR V. LABOR 2
Upon consideration thereof,
IT IS ORDERED THATZ
(1) The motion to file an amended initial brief is
granted
(2) The motion to withdraw the motion for an exten-
sion of time to file her reply brief is granted. The motion
for an extension of time is withdrawn.
FoR THE CoURT
FEB 1 0 2012
lsi J an Horbaly
Date J an Horbaly
Clerk
cc: Michael W. Jahnke, Esq. a
JefErey A. Regner, Esq. F"_ED
us count or APPEALs mn
321 11-lEFEnEnALc\ncu1T
FEB 102[l12
JAN HDRBAl.Y
CLERK